UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7472


DEREK J. BROWN,

                  Petitioner - Appellant,

          v.

WARDEN OF PERRY CORRECTIONAL INSTITUTION,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Timothy M. Cain, District Judge.
(0:12-cv-02988-TMC)


Submitted:   January 22, 2014               Decided:   January 31, 2014


Before KING, SHEDD, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Derek J. Brown, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derek     J.       Brown    appeals    the      district      court’s        order

adopting the magistrate judge’s report and recommendation and

dismissing his 28 U.S.C. § 2254 (2012) petition.                                   On appeal,

Brown contends that he did not receive the magistrate judge’s

report      and    recommendation,          providing      documentary         support      for

this   assertion        from      the    postal     director       at   his    correctional

institution.

              A party who fails to object in writing to a magistrate

judge’s proposed findings of fact and conclusions of law is not

entitled      to      de     novo        review     of     the      magistrate        judge’s

determinations             and      is      barred       from        contesting            these

determinations on appeal.                Wright v. Collins, 766 F.2d 841, 845-

46   (4th    Cir.     1985).        The    waiver     is      a   result      of    procedural

default and does not affect jurisdiction.                           Thomas v. Arn, 474
U.S. 140, 154 (1985).               When a litigant is proceeding pro se, he

must be given fair notice of the consequences of failing to

object before a procedural default will apply.                          Wright, 766 F.2d

at 846.

              From the record presented, we cannot fairly determine

whether Brown received a copy of the magistrate judge’s report

and recommendation, or was notified of his right to file timely

objections        and      the      consequences         of       failing      to     do    so.

Accordingly, we vacate the decision of the district court and

                                              2
remand so that the district court can make that determination.

Should the district court find Brown credible in this regard, it

can provide him with the report and requisite information and an

opportunity to file objections.          If, on the other hand, the

court finds that Brown did receive the report in its initial

mailing, it can reenter its original order, with any necessary

modifications.

          We deny as moot Brown’s motion to abey.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                   VACATED AND REMANDED




                                     3